Citation Nr: 0031528	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-00 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, status post total knee replacement, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected left knee disability.

4.  Entitlement to service connection for an ankle 
disability, to include as secondary to a service-connected 
left knee disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.

6.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  In an October 1993 decision, 
the RO denied a claim by the veteran seeking entitlement to 
an increased disability rating for his service-connected left 
knee disability, rated as 30 percent disabling, and to a 
total disability rating for compensation purposes due to 
individual unemployability.  In a September 1994 decision, 
the RO denied, inter alia, claims for entitlement to service 
connection for right knee, low back, ankle, and psychiatric 
disabilities.  In an August 1998 decision, the RO granted the 
veteran a temporary increased schedular disability rating for 
his left knee disability, assigning a 100 percent rating from 
March 10, 1998, to May 1, 1999.

It should be noted that the veteran disagreed with the August 
1998 RO grant of the temporary increased (100 percent) 
disability rating for the left knee disorder, asserting that 
he was entitled to a permanent 100 percent rating.  The RO 
classified this as a separate claim seeking an earlier 
effective date for assignment of the 100 percent rating.  The 
Board finds that the request for a 100 percent schedular 
disability rating for the service-connected left knee 
disability, both prior to the assigned effective date and 
after the assigned ending date of the RO's temporary 
schedular rating, is, in essence, a claim for an increased 
disability rating for that disability.  As such, it is part 
of the appeal for an increased disability rating for the left 
knee, and has been classified in this manner by the Board.

In the claims file, the Board finds a June 1997 statement 
from the veteran expressing disagreement with a May 12, 1997, 
VA unreimbursed medical expenses determination.  A copy of 
the alleged determination is not of record.  As such, this 
matter is referred back to the RO for proper action.


REMAND

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  

Recent legislation places new requirements on VA to provide 
assistance to veterans with the development of evidence in 
support of claims for VA benefits.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096  (2000) (to be codified at 38 U.S.C.A. § 5103A).  This 
duty to assist requires that VA make reasonable attempts to 
obtain relevant evidence identified by the veteran, including 
VA medical records.  Id.; see also 38 U.S.C.A. § 5106 (West 
1991); VBA Fast Letter 00-87 (November 17, 2000).  

In this case, the veteran underwent VA examination of his 
left knee in June 1999.  The report of that examination 
indicates that he was evaluated by the VA RMS Clinic on June 
16, 1998; June 18, 1998; and November 13, 1998, and that he 
underwent VA orthopedic evaluations on October 22, 1998; 
January 14, 1999; and April 22, 1999.  In addition, a May 
1998 VA appointment printout reflects that the veteran was 
scheduled for 16 medical appointments during May, June, and 
July of 1998.  No records associated with any of these 
episodes of treatment or evaluation are of record and the 
claims file contains no evidence that an attempt was made by 
the RO to obtain these records.  Such an attempt must be made 
prior to appellate review.  Id.; see Culver v. Derwinski, 3 
Vet. App. 292  (1992) (VA has a duty to obtain all pertinent 
medical records which have been called to its attention by 
the veteran and by the evidence of record.).

The Board acknowledges that the June 1999 VA examination 
concentrated only on the veteran's service-connected left 
knee disability.  However, his claims for service connection 
for a right knee disability, low back disability, ankle 
disability, and psychiatric disorder are based on secondary 
service connection as a result of the left knee disability.  
As such, the Board finds that the yet-to-be-obtained VA 
medical records, mentioned above, may be relevant to these 
service connection claims.  The new duty to assist requires 
that VA attempt to obtain any "relevant" records that a 
claimant adequately identifies.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096  (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  Therefore, 
adjudication of the service connection claims must also be 
deferred.

Similarly, the Board is not yet able to adjudicate the claim 
for entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  The adjudication 
of that claim involves assessment of the severity of each 
service-connected disability and assignment of the proper 
disability rating for each.  The outcome of the above-
discussed appeals could affect the outcome of the claim for a 
total disability rating for compensation purposes due to 
individual unemployability.  As such, the issues are 
"inextricably intertwined."  Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991); EF v. Derwinski, 1 Vet. App. 324  
(1991); Harris v. Derwinski, 1 Vet. App. 180  (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all recent VA medical records 
pertaining to treatment of the veteran, 
including those from the VA RMS Clinic in 
San Juan, the Commonwealth of Puerto 
Rico, dated on June 16, 1998, June 18, 
1998, and November 13, 1998; those from 
the VA Medical Center in San Juan, the 
Commonwealth of Puerto Rico, on October 
22, 1998; January 14, 1999; and April 22, 
1999; and those associated with any VA 
treatment and evaluation during May, 
June, and July 1998.  The RO should then 
complete any other action necessary to 
fulfill VA's duty to assist pursuant to 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  Copies of all correspondence 
made and records obtained should be made 
part of the claims folder. 

2.  Thereafter, the RO should review its 
prior decisions as to the veteran's 
claims on appeal to determine if any 
change is warranted.  Any and all 
additional evidence should be considered.

3.  If any part of the RO's decisions 
remain adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case which 
summarizes all additional pertinent 
evidence, fully cites any additional, 
applicable legal provisions, and reflects 
detailed reasons and bases for the 
decisions reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
veteran needs to take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



- 6 -


